May 3, 1993           [NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                        

No. 92-2048

               GUSTAVO ALBERTO CAMACHO CARBONO,

                    Petitioner, Appellant,

                              v.

                  UNITED STATES OF AMERICA,

                    Respondent, Appellee.

                                        

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF PUERTO RICO

        [Hon. Jaime Pieras, Jr., U.S. District Judge]
                                                    

                                        

                            Before

                     Breyer, Chief Judge,
                                        
              Torruella and Cyr, Circuit Judges.
                                               

                                        

   Gustavo Alberto Camacho-Carbono on brief pro se.
                                  
   Daniel   F.  Lopez-Romo,  United   States  Attorney,  Warren
                                                               
Vazquez, Assistant United  States Attorney, and   Jose A.  Quiles
                                                               
Espinosa, Senior Litigation Counsel, on brief for appellee.
      

                                        

                                        

          Per  Curiam.       Gustavo  Alberto Camacho-Carbono
                     

appeals the denial  of his  motion to set  aside, vacate,  or

correct his sentence pursuant to 28 U.S.C.   2255.  We affirm

the district court's decision dismissing his petition. 

          Appellant was  found to  be in possession  of three

kilograms of  cocaine at  the Luis Munoz  Marin International

Airport  when  his  airline  flight, en  route  from  Bogota,

Colombia to  Madrid,  Spain, made  a  stopover in  San  Juan,

Puerto  Rico.  He  was arrested and charged  in a three count

indictment  with (1)  knowingly  importing cocaine  into  the

customs territory of  the United States from a  place outside

thereof in  violation of 21  U.S.C.   952(a);  (2) possession

with intent to distribute cocaine in violation of 21 U.S.C.  

841(a)(1); and (3) possession of cocaine on board an aircraft

arriving in the customs territory of the United States, which

drug was  not part  of the cargo  entered in the  manifest or

part of the official supplies  of the aircraft, in  violation

of 21 U.S.C.   955.

          After  pre-trial  discovery,  appellant  agreed  to

plead guilty to Count Three, violation of 21 U.S.C.   955, in

exchange  for which  the government  dismissed the  other two

counts.   The plea agreement  signed by appellant  on May 16,

1989, shows  that appellant  then understood that  his guilty

plea   meant  that  he  would  be  sentenced  to  a  term  of

imprisonment of not less than five nor more than forty years,

                             -2-

supervised release of four years and a possible fine of up to

two million dollars.    On September 5, 1989,  petitioner was

sentenced  to sixty-three  months  incarceration, four  years

supervised  release,  and a  special  monetary assessment  of

$50.00.  No appeal was taken.   The instant   2255  petition,

which we construe, in  part, as an attack on his  guilty plea

as not knowing  and voluntary,  was filed on  June 10,  1992.

After consideration  of the  motion papers and  exhibits, the

district court  denied the petition for reasons stated in its

order of August 6, 1992.  This appeal followed.

          Appellant  argues that  his sentence should  be set

aside  because his flight was bound for Spain, not the United

States.   He suggests  that  he was  not  in control  of  the

plane's  flight path and implies  that he was  not aware that

the plane would stop in San Juan. 

           As  appellant now sees  it, these facts inevitably

lead  to two  conclusions.   First, he  now believes  that he

could not  have been lawfully  convicted under the  first two

counts  of the indictment and should have been so informed by

either the prosecutor  and/or his own counsel prior  to entry

of  his guilty plea to  Count Three.   Second, he argues that

his  own  lack  of  control  over,  and  awareness  of,   the

airplane's  stopover  in San  Juan  proves  that he  was  not

"voluntarily" in the United  States and therefore not subject

to conviction under Count Three.

                             -3-

          Appellant's   first  conclusion   is  based   on  a

misapprehension  of the  law.   See  United States  v. Gomez-
                                                             

Villamizar,  981 F.2d  621,  624 (1st  Cir.  1992) (under  21
          

U.S.C.   841(a) the government need not prove that  defendant

had the intent to distribute drugs in the United States, only

possession  in  the United  States  and  facts sufficient  to

permit  an inference  of  intention to  distribute);   United
                                                             

States v. Ocampo-Guarin, 968 F.2d 1406 (1st Cir. 1992) (it is
                       

not necessary  to establish that the defendant was aware that

his  flight would stop in the United States in order to prove

a violation of 21 U.S.C.   952(a)). 

          Appellant's second  conclusion is  also based on  a

misapprehension of the law.  While he "attempts to dress[] it

in   jurisdictional   clothing,"   the   argument    is   not

distinguishable from that rejected  in earlier cases.  Gomez-
                                                             

Villamizar, 981  F.2d at 621; United  States v. Bernal-Rojas,
                                                            

933 F.2d 97  (1st Cir.  1991).  Regardless  of a  defendant's

control or  knowledge of  an aircraft's rescheduled  path, so

long as the  defendant made  a free and  voluntary choice  to

board  an aircraft which landed  in Puerto Rico,  there is no

bar to a conviction under 21 U.S.C.   955.  Bernal-Rojas, 933
                                                        

F.2d at 101.1    

                    

1.  In support of his argument, appellant has appended to his
brief  a July 21, 1992  decision of the  Board of Immigration
Appeals  ["BIA"]  in his  deportation  case.   That  separate
proceeding  involves different  legal  issues which  are  not
before  us.   Moreover, appellant  misplaces reliance  on the

                             -4-

          Appellant's final contention that he was denied the

effective  assistance of counsel is belied by his own written

statements   at  the   time,  expressing   satisfaction  with

counsel's performance,  and the  district  court's report  of

similar  statements at  the "change  of plea"  hearing.   See
                                                             

Blackledge  v. Allison, 431 U.S. 63,  74 n.4 (1977) (district
                      

court   may   rely   on  its   recollection   of   sentencing

proceedings).      Appellant's   current  reconstruction   of

counsel's alleged  faults falls  short of meeting  the burden

appellant bears  of demonstrating that  the district  court's

determination on this  issue amounts to clear error.   Isabel
                                                             

v. United States, 980 F.2d 60, 64 (1st Cir. 1992).  He points
                

to  no advice  by  counsel that  was  outside "the  range  of

competence demanded of attorneys  in criminal cases," nor any

reason to  believe that counsel's choices  were not plausible

options.   United States v. Cronic, 466 U.S. 648, 655 (1984);
                                  

see also Barrett v. United States, 965 F.2d 1184, 1193 & n.18
                                 

(1st Cir.  1992) ("We may  not find a  deficient professional

performance in the constitutional sense unless the challenged

                    

BIA's  mixed  legal/factual conclusion  that  he  is in  this
country  "involuntarily."   As  the  cases cited  in  the BIA
decision show, the BIA's conclusion reflects only appellant's
status as a prisoner.  It does  not reflect in any way on the
legality of appellant's conviction under 21 U.S.C.   955.   

                             -5-

decisions   were   not   `plausible   options'.")   (citation

omitted).2   

          For  these  reasons,  the  district  court's  order

dismissing the petition is affirmed.
                                   

                    

2.  In  a letter  to  this court  dated the  same day  as his
brief, December 18, 1992, appellant  alleges that he did  not
have  access  to a  law  library from  January,  1992 through
November 6, 1992.  As he  did not object on this basis below,
and had access  to a  library for purposes  of his  appellate
brief here,  we construe  his letter request  for "reasonable
relief"  as,  in  effect,  asking  that  we  read  his  brief
liberally.  This  we have done, resolving all  ambiguities in
his favor. 

                             -6-